Case 4:18-cv-05393-DMR Document 62-3 Filed 07/12/19 Page 1 of 3




                EXHIBIT C
Stuart Dinnis on Instagram: “Doing laps”                             https://www.instagram.com/p/BJq-z3xDl35m8bhH5CF9Y9z5sQMvl...
                        Case 4:18-cv-05393-DMR Document 62-3 Filed 07/12/19 Page 2 of 3


                                                     Search    Search                             Log In    Sign Up




                                                                              stuartdinnis • Follow
                                                                              Fort Mason Park



                                                                     stuartdinnis Doing laps




                                                                     karenpeirce1525, bexxfitlife, edwinapickering
                                                                     and leighmmason like this
                                                                     AUGUST 28, 2016



                                                                     Log in to like or comment.




                                                        Log In to Instagram
                        Log in to see photos and videos from friends and discover other accounts you'll love.

                                                               Log In

                                                              Sign Up




1 of 2                                                                                                           4/5/2018, 2:06 PM
Stuart Dinnis on Instagram: “Doing laps”                             https://www.instagram.com/p/BJq-z3xDl35m8bhH5CF9Y9z5sQMvl...
                        Case 4:18-cv-05393-DMR Document 62-3 Filed 07/12/19 Page 3 of 3


                                                               Search                            Log In     Sign Up




                                                        Log In to Instagram
                        Log in to see photos and videos from friends and discover other accounts you'll love.

                                                               Log In

                                                              Sign Up




2 of 2                                                                                                           4/5/2018, 2:06 PM
